United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 January 24, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-61036
                          Summary Calendar



TSEHAY HAYLE EYOB,

                                               Petitioner,

versus

JOHN ASHCROFT, U.S. Attorney General,

                                               Respondent.

                         --------------------
               Petition for Review of an Order of the
                     Board of Immigration Appeals
                         BIA No. A76-916-248
                         --------------------

Before JONES, BARKSDALE and PRADO, Circuit Judges.

PER CURIAM:*

     Tsehay Hayle Eyob has filed a petition for review of a

decision by the Board of Immigration Appeals (BIA) denying her

motion for reconsideration of its previous decision denying her

motion to reopen removal proceedings to apply for adjustment of

status.   Eyob contends that the BIA erred in denying her motion

because (1) she was still statutorily eligible for adjustment of

status as her voluntary-departure period had not expired; and (2)




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 03-61036
                               -2-

the BIA incorrectly construed the evidence submitted with her

motion for reconsideration as a second motion to reopen.

     Eyob has not shown that the BIA abused its discretion in

denying her motion for reconsideration of the denial of her

motion to reopen removal proceedings.    See Osuchukwu v. INS, 744
F.2d 1136, 1141 (5th Cir. 1984).   Nor has Eyob shown that the BIA

erred by construing the evidence she submitted with her motion

for reconsideration as a second motion to reopen.   Accordingly,

the petition for review of the BIA’s decision is DENIED.   Eyob’s

motions for stays of deportation and voluntary departure are also

DENIED.